         Case 1:19-cv-01074-RB-LF Document 1 Filed 11/18/19 Page 1 of 7



            IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                  NEW MEXICO


MICHAEL LEE, on behalf of himself and                §
others similarly situated,                           §
                                                     §
        Plaintiff,                                   §
                                                     §
                                                     §
v.                                                   §     Civil Action No. ________________
                                                     §
WELLBRIDGE CLUB MANAGEMENT, LLC                      §
                                                     §
        Defendants.                                  §


                                          COMPLAINT

       1.      Plaintiff, Michael Lee files this Complaint against Defendant Wellbridge Club

Management, LLC on his own behalf and on behalf of other similarly situated individuals in

New Mexico (and any others outside of New Mexico who may choose to opt in to this action)

because Defendant failed to properly pay wages and overtime pay to Plaintiff and other similarly

situated individuals.

                                       INTRODUCTION

       2.      Defendant is a chain of fitness clubs with apprimately 19 locations in several states.

Defendant employed Plaintiff and the putative class known collectily as “Personal Trainers.”

       3.      Defendant did not pay Personal Trainers wages or overtime pay as required by the

Fair Labor Standards Act (“FLSA”), the New Mexico Wage and Hour Act (“NMWHA”), and the

City of Albuquerque Minimum Wage Ordinance (“AMWO”).

       4.      Plaintiff and the putative class routinely worked more than 40 hours in a workweek.

Defendant routinely failed to pay its employees overtime wages. Defendants’ refusal to pay

overtime is a violation of the FLSA, NMWHA, and AMWO.
         Case 1:19-cv-01074-RB-LF Document 1 Filed 11/18/19 Page 2 of 7



       5.      Plaintiffs and the putative class were required to work off the clock for Defendant’s

benefit. Defendant routinely failed to pay its employees the minimum wage for the State of New

Mexico and the City of Albuquerque. Defendants’ refusal to pay the minimum wage is a violation

of the NMWH and the AMWO.

       6.      Defendants have routinely improperly reduced hours worked by employees which

has resulted in Defendants failing to pay employees therefore, earned compensation.

       7.      For these reasons, Plaintiff seeks, on behalf of himself and those similarly situated,

unpaid wages, liquidated damages, attorney fees, and all other relief permitted.

                          PARTIES, JURISDICTION, AND VENUE

       8.      Plaintiff, Michael Lee, is an adult resident of Albuquerque, New Mexico. Lee

worked as a full-time employee at Riverpoint Sports & Wellness from November 21, 2017 to June

12, 2018.

       9.      Mr. Lee will serve as an adequate, typical and active participant and class

representative for similarly situated employees of Defendants in New Mexico who have not

received wages for work or overtime hours (and any others outside of New Mexico who may

choose to opt-in to this action), as described below.

       10.     Plaintiffs bring the FLSA as a collective action to seek past-due and unpaid wages

and an equivalent amount in liquidated damages for putative class members who opt in. Plaintiff

also brings supplemental New Mexico claims to recover broader remedies unavailable in FLSA

actions and will seek to certify those state-law claims pursuant to Federal Rule of Civil Procedure

23. It is well-settled that Rule 23 class actions can be combined with collective actions brought

under FLSA. Ervin v. OS Restaurant Services, Inc., 632 F.3d 971 973-79 (7th Cir.2011).

       11.     The Class Period is the time beginning three (3) years before the date that an
         Case 1:19-cv-01074-RB-LF Document 1 Filed 11/18/19 Page 3 of 7



individual class member opts in by filing a consent form with the court.

        12.    Wellbridge Club Management, LLC, is a limited liability corporation with its

principal place of business in the State of Colorado. Defendant owns a chain of approximately 19

fitness clubs across the United States. Defendants operate five Sports & Wellness fitness clubs in

Albuquerque, New Mexico.

        13.    Service of process on Defendant may be made according to the laws of the State of

New Mexico by serving Corporation Service Company, 123 E. Marcy St., Suite 101, Santa Fe,

New Mexico. Defendant generates revenue by selling gym memberships and fitness related

products and services at its various locations.

        14.    Defendants had actual and constructive knowledge that Plaintiff was performing

work every day and every work week for which he was not paid and not paid the federal, state,

and city minimum wage. Defendants have actual and constructive knowledge that Plaintiff was

working more than 40 hours per week but was not paid one and a half times his regular rate of pay.

        15.    Defendants are an “enterprise” under the FLSA and are engaged in commerce or

the production of goods.

        16.    This Court has federal question jurisdiction over Plaintiff’s FLSA claims, which

arise under 29 U.S.C. § 216(b), pursuant to 28 U.S.C. §§1331. in addition, this court has

supplemental jurisdiction over plaintiffs’ state-law claims because those claims derive from the

same common conduct that led to violations of the FLSA; that is, the FLSA and the New Mexico

wage and hour claims all derive from the same common nucleus of operative facts, 28 U.S.C. §

1367.

        17.    This court has supplemental jurisdiction over Plaintiffs’ New Mexico

constitutional and state law claims pursuant to 28 U.S.C. § 1367.
          Case 1:19-cv-01074-RB-LF Document 1 Filed 11/18/19 Page 4 of 7



         18.   Venue is proper in this Court because Defendant has violated the laws of the State

of New Mexico within New Mexico, has obligated itself to the Plaintiffs within New Mexico, and

has specifically chosen to maintain a corporate presence within, and substantial contacts with, the

State of New Mexico.

                                 FACTUAL ALLEGATIONS

         19.   Plaintiff was employed as a personal trainer for Defendant at Riverpoint Sports &

Wellness Club located at 9190 Coors Blvd. NW, Albuquerque, New Mexico, 87120.

         20.   Throughout his employment with Defendant, Plaintiff routinely worked more than

forty (40) hours per week, typically working between fifty and sixty hours per week.

         21.   Plaintiff was not paid for time he worked at Riverpoint. The number of hours he

was not paid for varied week to week, depending on how many fitness programs he had to teach.

         22.   When Plaintiff was paid, he was only paid straight time for the hours that he worked

over 40 hours per week. With the exception of one week, he did not receive time-and-a-half for

his overtime hours.

         23.   Other personal trainers and other employees employed by Defendant also routinely

worked more than 40 hours per week and did not and do not receive time-and-a-half for overtime

hours.

         24.   Defendant’s failure to pay Plaintiff and other employees for their hours worked and

time-and-a-half for their overtime hours was a willful violation of the FLSA, NMWH and the

AWHO.

         25.   Plaintiff was hired as a personal trainer on November 21, 2018. Plaintiff worked as

a personal trainer for Defendants until June 12, 2019. Plaintiff worked at Riverpoint Sports &

Wellness in Albuquerque, New Mexico.
         Case 1:19-cv-01074-RB-LF Document 1 Filed 11/18/19 Page 5 of 7



                         COUNT 1 - FAIR LABOR STANDARDS ACT

        26.      Plaintiff realleges and incorporates paragraphs 1 through 25 above as if re-alleged

here.

        27.      Plaintiff brings two FLSA claims: one for failure to pay overtime wages and one

for failure to pay the minimun wage for hours worked.

        28.      Defendant knowingly and willfully failed to pay Plaintiff and class members the

wages and overtime compensation to which they were entitled violates the federal Fair Labor

Standards Act.

          COUNT II - FAILURE TO PAY OVERTIME IN VIOLATION OF THE
                           NEW MEXICO WAGE AND HOUR LAW

        29.      Plaintiff realleges and incorporates paragraphs 1 through 28 above as if re-alleged

here.

        30.      Plaintiff brings two claims under New Mexico Law: failure to pay overtime wages

and failure to pay the minimum wage for hours worked.

        31.      Defendant knowingly and willfully failed to pay Plaintiff and class members the

wages and overtime compensation to which they were entitled violates the New Mexico Wage and

Hour Act. This claim is brought pursuant to New Mexico Wage and Hour Act.

COUNT III – UNPAID WAGES UNDER THE NEW MEXICO WAGE AND HOUR LAW
         AND THE CITY OF ALBUQUERQUE MINIMUM WAGE ORDINANCE

        32.      Plaintiff realleges and incorporates paragraphs 1 through 31 above as if re-alleged

here.

        33.      Defendant’s conduct in failing to ensure that its employees are paid all wages owed

to them, as set forth above, violates the New Mexico Wage and Hour Act and the City of

Albuquerque Minimum Wage Ordinance.
            Case 1:19-cv-01074-RB-LF Document 1 Filed 11/18/19 Page 6 of 7



                                              JURY DEMAND

       34.      Plaintiff requests a trial by jury on these claims.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that this Court enter the following relief:

       a.       Certification of a class of New Mexico employees pursuant to Federal Rule of

                Civil Procedure 23 and that notice of the pendency of this action be provided to

                members of the class;

       b.       Certification that the Complaint may be maintained as a collective action pursuant

                to 29 U.S.C. § 216(b) of the FLSA and prompt notice of this action be issued to

                potential member of the opt-in class, apprising them of the pendency of this

                action, and permitting them to assert timely FLSA claims;

       c.       Allowing employees from anywhere throughout the country to opt-in to this

                action, pursuant to § 216(b) of the FLSA;

       d.       Designation of Plaintiff as the Class Representative for the two classes;

       e.       Finding that Defendant violated the FLSA, NMWHA, and AMWA;

       f.       All unpaid overtime compensation;

       g.       All unpaid wage compensation as a

       h.       Liquidated damages;

       i.       Statutory damages and penalties;

       j.       Pre-judgement and post-judgement interest; and,

       k.       Any other relief to which Plaintiff and class members may be entitled.


                                                       Respectfully submitted,

                                                       GADDY LAW Firm
Case 1:19-cv-01074-RB-LF Document 1 Filed 11/18/19 Page 7 of 7




                                 /s/ Brian Gaddy

                                 Brian Gaddy
                                 Attorney for Plaintiffs
                                 4420 Prospect Ave. NE
                                 Albuquerque, NM 87110
                                 Phone: (505) 254-9090
                                 Fax: (505) 273-7943
                                 Brian@GaddyFirm.com
